Title: From Thomas Jefferson to J. P. G. Muhlenberg, 21 May 1804
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            Dear Sir 
            Washington May 21. 04.
          
          Mr. Lee of Bordeaux on the 23d. of February shipped some books for me on board the Bordeaux packet Capt Jacobs bound for Philadelphia. should they be arrived, or whenever they arrive I will ask the favor of you to forward them to this place by water, should the packet be too large to come conveniently by the mail stage. I know not it’s size or contents, the capt’s reciept only saying it is covered with linen, by which I suppose it is not very large. Accept my friendly salutations & assurances of great esteem & respect.
          
            Th: Jefferson 
          
        